This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF SANTA FE, ex rel.
 3 SANTA FE POLICE DEPARTMENT,

 4          Petitioner-Appellee,

 5 v.                                                                                   NO. 34,091

 6 ONE (1) 2002 TAN NISSAN FRONTIER,
 7 VIN 1N6DD26S92C384983, NEW MEXICO
 8 LICENSE NO. 420SLN,

 9          Respondent,

10 and

11 GILBERT L. BACA and MARCO BACA,

12          Claimants-Appellants.


13 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
14 Sylvia Lamar, District Judge

15 Office of the City Attorney
16 R. Alfred Walker
17 Santa Fe, NM

18 for Appellee

19 Gilbert Baca
 1 Marco Baca
 2 Santa Fe, NM

 3 Pro Se Appellants

 4                            MEMORANDUM OPINION

 5 WECHSLER, Judge.

 6   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

10   {3}   IT IS SO ORDERED.


11                                         __________________________________
12                                         JAMES J. WECHSLER, Judge


13 WE CONCUR:


14 _________________________________
15 MICHAEL E. VIGIL, Chief Judge


16 _________________________________
17 RODERICK T. KENNEDY, Judge




                                             2